Citation Nr: 0022869	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
clavicle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from September 1995 and subsequent rating decisions from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 10 percent evaluation 
for residuals of a left clavicular fracture.  

This case was remanded in September 1997 and December 1999 
for VA examinations.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has limitation of motion in the left shoulder 
demonstrated by abduction limited to 87 degrees.  

2.  The medical evidence does not show less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, instability of station, or interference with sitting 
and standing due to a left clavicle disability.  

3.  Prior to his retirement, the veteran worked as a van 
driver for 7 years and a letter carrier for 11 years.  


CONCLUSION OF LAW

The criteria are met for a 20 percent rating for a left 
clavicle disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, and 5203 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's July 1965 separation examination report states 
that the musculoskeletal system was normal except for a 
broken clavicle in 1962 with vague pains.  An August 1965 
examination note states that the veteran had pain in the left 
clavicle since the injury, and an x-ray showed good healing.  

The veteran underwent a VA examination in September 1982.  He 
reported that his in-service injury caused constant aching 
that worsened with cold, damp weather.  When he got out of 
service, he worked in construction but had to quit several 
jobs because of constant pain and an inability to lift the 
left arm above his head.  He reported that a physician told 
him that the fracture did not heal in the proper place and 
had left him with a bump.  The veteran complained that the 
bump hurt when he applied pressure and his left clavicle hurt 
when he rested objects against it.  He had difficulty 
sleeping at night.  He worked as a driver and janitor for a 
senior citizens center.  Physical examination showed a slight 
asymmetry on the left clavicle compared to the right.  On the 
left side on the distal part of the clavicle, there was a 
prominence from a callous formation from a previously 
fractured clavicle.  The patient complained of pain or 
tenderness on palpation.  Examination of the left shoulder 
and neck showed full ranges of motion.  There was no muscle 
atrophy and no muscle spasm noted.  The diagnosis was status 
post fracture of the left clavicle.  

An August 1995 VA examination report states that orthopedic 
examination revealed a left clavicle deformity of the left 
shoulder with a decreased range of motion in the extension 
and abduction.  The veteran reported gradual worsening in 
left shoulder pain for several years that he felt was 
partially responsible for his inability to work as a letter 
carrier.  The impression was shoulder pain, and the examiner 
prescribed medications.  

The veteran's November 1995 statement alleged that he was 
hired as a mail carrier in September 1983.  The job required 
him to carry an average of 22 pounds of mail on a 10-mile per 
day walking route.  He soon found that he was unable to carry 
the mailbag on his left shoulder.  

A May 1997 examination report states that the veteran had 
pain in his left shoulder going down his arm and around his 
shoulders to his back.  The examiner stated that the 
fractured clavicle was not set right and had bothered the 
veteran ever since.  The pain was getting worse and kept him 
awake at night.  The May 1997 x-rays of the left clavicle and 
left shoulder demonstrated generalized osteoporosis.  There 
was an old healed fracture involving the clavicle with 
overriding of the medial over the lateral fragment for 
approximately 1/8 of the surface with adequate alignment of 
the fracture fragments.  The soft tissues were normal.  The 
impression was that there was an old healed fracture of the 
clavicle as described above.  Views of the left shoulder 
demonstrated generalized osteoporosis.  No acute bony 
abnormalities were seen, and there was slight narrowing of 
the glenohumeral joint space.  There was deformity of the 
mid-clavicle corresponding to an old healed fracture.  The 
soft tissues were normal.  The impression was that there were 
minor osteoarthritic changes present as described above, and 
there was an old healed fracture involving the clavicle.  

Upon admission to a private hospital in January 1998 for 
treatment of unstable angina and hypertensive cardiovascular 
disease, the bones and joints examination revealed that 
veteran had some left shoulder stiffness plus degenerative 
joint disease which produced stiffness and arthralgia in his 
major joints.  

The veteran underwent a VA examination in September 1998.  
The examiner reviewed the veteran's claims file and hospital 
folder before the examination.  The veteran had not worked 
for the past 3 years due to depression and possibly due to 
discomfort of the left shoulder.  Prior to that, he was a van 
driver for 7 years and a letter carrier for 11 years.  The 
examiner noted that the veteran appeared to be in no serious 
discomfort on clinical examination.  The diagnoses, based on 
the clinical and radiological examinations, were service-
related malunited fracture, mid shaft, left clavicle 
secondary to the fracture of the clavicle and degenerative 
joint disease in the acromioclavicular joint on the left side 
causing subacromial impingement symptoms of the left 
shoulder.  

The veteran underwent a VA examination in May 2000.  The 
examiner stated that he reviewed the veteran's claims folder 
and military medical records.  The veteran reported that he 
retired from his letter carrier job partly because he could 
not carry a 20-pound mailbag on his left shoulder.  He 
reported that he could not lie on his left shoulder and that 
left shoulder pain awakened him at night.  He used no brace 
or devices.  Physical examination of the left arm and 
shoulder revealed forward flexion of 130 degrees, abduction 
of 87 degrees, internal rotation to T12, external rotation to 
54 degrees, and extension to 37 degrees.  There was 
tenderness about the middle clavicle, but no erythema and no 
gross crepitance at the previous fracture site.  There was no 
tenderness about the shoulder, no anterior or lateral 
acromial tenderness, and no bicipital tenderness.  
Impingement signs were negative, and there was no pain with 
range of motion of the left shoulder.  X-rays revealed a well 
healed mid clavicle fracture in bayonet apposition with the 
medial fragment superiorly placed.  The diagnosis was a well-
healed clavicle with mild loss of abduction and extension of 
the left shoulder.  There was no evidence of a rotator cuff 
tear or impingement, which diagnoses had not been associated 
with a clavicle fracture of remote history.  The fact that 
the veteran remained tender over the clavicle was not unusual 
given the bayonet apposition, but no intervention was 
recommended.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Limitation of motion to 25 degrees from the side warrants a 
40 percent evaluation for the major arm and a 30 percent 
evaluation for the minor arm.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
evaluation for the major arm and a 20 percent evaluation for 
the minor arm.  Limitation of motion at the shoulder level 
warrants a 20 evaluation for the major arm and a 20 percent 
evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Impairment of the major or minor clavicle or scapula, with 
dislocation, warrants a 20 percent evaluation.  Impairment of 
the major or minor clavicle or scapula, with nonunion and 
loose movement, warrants a 20 percent evaluation.  Impairment 
of the major or minor clavicle or scapula, with nonunion and 
without loose movement, warrants a 10 percent evaluation.  
Impairment of the major or minor clavicle or scapula, with 
malunion, warrants a 10 percent evaluation.  Or, rate on 
impairment of function of contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleges that his disability had increased in 
severity.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Degenerative arthritis of the left shoulder established by x-
ray findings will be rated on the basis of limitation of 
motion under the criteria of Diagnostic Code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999).  

A 20 percent rating is warranted under the criteria of 
Diagnostic Code 5201 because the medical evidence shows 
limitation of motion of the left arm to shoulder level.  The 
veteran's worst limitation of motion in May 2000 showed that 
left shoulder abduction was limited to 87 degrees, to just 
slightly below shoulder level. The veteran's functional loss 
and pain further supports an increased rating from 10 percent 
to 20 percent for limitation of motion.  The veteran alleged 
that he retired from his job as a letter carrier partly 
because his left shoulder prevented him from carrying a 20-
pound mailbag.  He alleged that left shoulder pain 
interrupted his sleep, and he took prescription medications 
because over-the-counter remedies no longer worked.  Although 
there was no crepitance in May 2000, the veteran reported a 
degree of crepitance to the September 1998 examiner.  
Accordingly, a 20 percent rating is warranted under 
Diagnostic Code 5201.  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5201 because the veteran does not 
have limitation of motion of the left arm to midway between 
the side and shoulder level.  In May 2000, the veteran was 
able to forward flex his left shoulder to 130 degrees and 
external rotate his left shoulder to 54 degrees, both motions 
to well above the shoulder level.  In addition, he was able 
to internal rotate his left shoulder to the twelfth thoracic 
vertebra, a motion to well below the shoulder level.  His 
gait on level ground was completely normal in September 1998, 
and there was no pain with range of motion of the left 
shoulder in May 2000.  Moreover, the medical evidence does 
not show that the left clavicle disability caused less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, or interference with sitting 
and standing.  Accordingly, a rating higher than 20 percent 
is not warranted under Diagnostic Code 5201.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5203 because the medical evidence 
does not show dislocation or nonunion with loose movement.  
Instead, the left clavicle was well healed in August 1965 and 
May 2000.  The May 1997 examination revealed an inadequate 
alignment, and the September 1998 examination revealed a 
malunion, both which supported continuation of a 10 percent 
rating under Diagnostic Code 5203.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran worked as a van driver for 7 
years and a letter carrier for 11 years, and he worked an 
additional period of time as a janitor and constructor 
laborer.  The veteran stated that depression and heart and 
back problems contributed to his decision to retire from his 
letter carrier job.  


ORDER

Entitlement to a 20 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

